DETAILED ACTION
This Office action is in response to an RCE submitted on July 19, 2021.
Claims 1-23 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 19, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2020 is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 13-16, filed July 19, 2021, with respect to prior art rejection of claims 1-20 have been fully considered and are persuasive.  The prior art rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A core network comprising: 
a mobility management network element comprising a memory storing instructions and a processor coupled to the memory to execute the instructions to send a session establishment request message to a control plane entity; 
the control plane entity, independent of the mobility management network element, comprising a memory storing instructions and a processor coupled to the memory to execute the instructions to: 
receive the session establishment request message from the mobility management entity; 
in response to the session establishment request message, allocate an internet protocol (IP) address information to a user equipment (UE), 
generate configuration information of a data path according to the IP address information allocated by the control plane entity, 
wherein the configuration information of the data path comprises association information of the data path which comprises the IP address information and one or more IP quintuple filters, and 
wherein the association information is used for forwarding data to an associated data path; and 
send the configuration information of the data path to a user plane entity, wherein the data path is used for connecting the user plane entity with a radio access network (RAN), and a packet data network; and 
the user plane entity, which is located between the packet data network and the RAN and connected with the control plane entity, comprising a memory storing instructions and a processor coupled to the memory to execute the instructions to: 
receive the configuration information of the data path, and 
forward data of the UE on the data path, when the data of the UE is matched with the association information of the data path.
Watanabe et al. (US 2009/0252133 A1, “Watanabe”) discloses a control plane access gateway (C-AGW) using tunnels to connect access terminals with BS and core network (see FIG. 2), and user plane access gateway (U-AGW) connecting to C-AGW and forwarding uplink and downlink data of the access terminal on the tunnels (see FIG. 2 and ¶ 58). 
Hahn et al. (US 2015/0052234 A12, “Hahn”) discloses a central controller assigning IP addresses to hosts/UEs during the attach procedure (see FIG. 4 and ¶¶ 51, 88-89).

The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-7 and 21 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 8-20 and 22-23, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474